Citation Nr: 0813694	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-39 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1980 to October 
1982.

This case comes before the Department of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  The July 2004 
rating decision denied service connection for left and right 
knee disabilities.  The October 2004 rating decision 
continued the denial of these claims, and additionally denied 
service connection for bilateral hearing loss.  An August 
2006 rating decision granted service connection for 
residuals, left knee puncture wound and tibial cortex injury 
(claimed as left knee injury), and assigned a noncompensable 
rating for this disability, effective from November 2002.  
The August 2006 rating decision further determined that the 
grant of service connection for residuals, left knee puncture 
wound and tibial cortex injury constituted a "full grant of 
the benefits sought as to this issue."  The Board does not 
agree with this determination and finds that this issue must 
be remand this case for further development.  

In December 2006, the veteran and his representative appeared 
at a hearing at the RO conducted by a former Veterans Law 
Judge.  Following the proceeding, he filed additional 
evidence that was accompanied by a waiver of RO 
consideration; this evidence will be considered by the Board 
in the adjudication of this appeal.

In August 2007, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in September 2007.  In 
November 2007, the Board informed the veteran that it had 
requested a specialist's opinion in conjunction with the 
adjudication of his appeal, provided him a copy of that 
opinion and indicated that he was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In a signed statement, dated later 
that month, the veteran submitted additional evidence in 
response to the specialist's opinion.

In February 2008, the Board informed the veteran that the 
Veterans Law Judge who conducted the December 2006 hearing 
was no longer employed by the Board, and stated that he was 
entitled to another hearing.  The Board indicated that if he 
did not veteran did not request a second hearing within 30 
days, the Board would assume he did not wish he did not wish 
to testify at a second Board proceeding.  As such, the Board 
will proceed with the consideration of his case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially notes that the veteran's original 
application for compensation clearly included a claim for 
service connection for a left knee disorder.  In addition, 
the RO initially denied the veteran's claim for service 
connection for a left knee disorder on the basis that there 
was no nexus between the veteran's left knee disability and a 
motorcycle injury he sustained in service.  

In August 2006, the RO granted service connection for 
residuals of left knee puncture wound and tibial cortex 
injury and stated that this constituted a full grant of the 
benefits claimed on appeal.  As a result of the prior RO 
decisions in this matter, the Board does not agree.  More 
specifically, since the August 2006 rating decision does not 
clearly reflect that it is granting service connection for a 
left knee disorder it cannot constitute the full grant of the 
benefit sought.  This is especially true where the statements 
of the veteran and his representative clearly evidence the 
continued desire for service connection for a left knee 
disorder.  Thus, to insure that he is afforded appropriate 
due process, the Board finds that it has no alternative but 
to remand this matter so that VA can readjudicate the 
specific issue of entitlement to service connection for a 
left knee disorder.  See 38 C.F.R. § 19.9 (2007).

Remand of this issue and the issue of entitlement to service 
connection for a right knee disorder is also required based 
on the veteran's additional contention that his right and 
left knee disabilities were caused by the newly service-
connected residuals of his in-service puncture wound.  In 
this regard, following the grant of service connection for 
the residuals of left knee puncture wound and tibial cortex 
injury in August 2006, the RO has not adjudicated the issue 
of entitlement to service connection for left and right knee 
disabilities as secondary to service-connected disability.  
38 C.F.R. § 3.310(a) and (b) (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, the veteran's claims for service 
connection for left and right knee disabilities must be 
remanded for readjudication on the basis of secondary service 
connection.  Prior to such readjudication, the veteran should 
also be afforded with further examination to better address 
the veteran's contentions under 38 C.F.R. § 3.310(a) and (b).

In addition, the Board's review of the record discloses that 
following the RO's July 2004 denial of the veteran's claim 
for service connection for tinnitus, he filed a statement in 
September 2004 challenging the determination, which the Board 
construes as a notice of disagreement with that 
determination.  Therefore, the Board has no discretion and 
must remand this claim for the issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, as to the veteran's claim for service connection for 
bilateral hearing loss, although the veteran was furnished 
with an examination and etiological opinion in September 
2004, it is unclear whether the examiner had access to the 
veteran's claim file in conjunction with the examination, as 
there is no mention of the veteran's separation examination 
hearing thresholds in the left ear of 25 decibels at 500 and 
6000 Hertz, and April 1981 hearing thresholds in the right 
ear of 25 decibels at 500 and 4000 Hertz.  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, while 
a March 2004 audiogram does not reflect findings on the left 
ear that demonstrate hearing loss disability pursuant to 
38 C.F.R. § 3.385 (2007), hearing loss disability is shown on 
the right side, and the September 2004 examiner diagnosed 
mild to moderate bilateral sensorineural hearing loss.  
Moreover, the examiner noted that the veteran was subjected 
to noise exposure during service on the flight line as an 
aircraft mechanic, and while the examiner indicates that the 
veteran had similar exposure after service, the veteran 
denies any exposure to aircraft noise in carrying out his 
post-service responsibilities of maintaining cockpit 
instrumentation.  Therefore, the Board finds that the veteran 
should be afforded a new examination to determine whether any 
current hearing loss and tinnitus are related to active 
service.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an appropriate 
VA examination with respect to left and 
right knee claims.  The veteran's 
claims file should be made available to 
the examiner, and all indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's left and 
right knee disorders are related to his 
service-connected residuals of left 
knee puncture wound and tibial cortex 
injury.  

The examiner is also specifically 
requested to opine as to whether it is 
at least as likely as not that some 
quantifiable component of the veteran's 
left and right knee disorders 
represents an increase beyond normal 
progress as a result of his service-
connected residuals of left knee 
puncture wound and tibial cortex 
injury.  If such aggravation is found 
present, the examiner should address 
the following medical issues: (1) The 
baseline manifestations of the 
veteran's right and left knee disorders 
found present prior to aggravation; (2) 
The increased manifestations which, in 
the examiner's opinion, are proximately 
due to the service-connected residuals 
of left knee puncture wound and tibial 
cortex injury based on medical 
considerations; and (3) The medical 
considerations supporting an opinion 
that increased manifestations of left 
and right knee disorders are 
proximately due to the service-
connected residuals of left knee 
puncture wound and tibial cortex 
injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Afford the veteran to be afforded a 
VA audiological examination.  The 
veteran's claims folder must be made 
available and reviewed by the examiner.  
All indicated studies should be 
conducted, and all findings reported in 
detail.  The examiner should opine 
whether it is at least as likely as not 
(50 percent or greater) that the 
veteran has tinnitus, and if so, 
whether the disability had its onset 
during service.

With respect to hearing loss, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that the 
veteran has hearing loss, and if so, 
whether this disability had its onset 
during service.  

A detailed rationale for any opinion 
expressed should be provided.

3.  Readjudicate the claims on appeal, 
to include entitlement to a left knee 
disorder as directly related to 
service, and left and right knee 
disorders as directly related to 
service and as related to service-
connected residuals of left knee 
puncture wound and tibial cortex 
injury.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

4.  Finally, issue a statement of the 
case with respect to the issue of service 
connection for tinnitus.  The veteran and 
his representative should be advised of 
the need to file a substantive appeal 
following the issuance of the statement 
of the case if the veteran wishes to 
complete an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

